Case: 16-40964      Document: 00513949963         Page: 1    Date Filed: 04/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40964                                FILED
                                  Summary Calendar                          April 12, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PAULA DOMINGUEZ-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:09-CR-760-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Paula Dominguez-Garcia appeals the sentence imposed following the
revocation of her probation.         Specifically, she contests the imposition or
reimposition of a $100 special assessment. She asserts that she was relieved
of that obligation because more than five years elapsed since the date of the
underlying judgment, and the court otherwise had no statutory authority to
impose or reimpose the assessment. The Government agrees that the court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40964    Document: 00513949963     Page: 2   Date Filed: 04/12/2017


                                 No. 16-40964

exceeded its authority and that the written judgment should be reformed to
strike the special assessment.
      Although a special assessment is a mandatory component of a sentence,
see 18 U.S.C. § 3013(a)(2)(A), the obligation to pay it “ceases five years after
the date of the judgment,” § 3013(c). More than five years elapsed between the
initial imposition of the special assessment and the revocation of probation.
Because neither § 3013 nor 18 U.S.C. § 3565 sanctions the imposition of a
special assessment for revocation of a term of probation, the court lacked
authority to impose or reimpose a special assessment. See United States v.
Carlos Pineda, 594 F.3d 892, 893 (5th Cir. 2010).
      Accordingly, we VACATE in part and REMAND for amendment of the
judgment consistent with this opinion.




                                       2